Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1, 3-15, 17-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	With regard to claim 1 and claim 14,  Yasuda (US 20100188238)  teaches an integrated circuit, comprising: a primary supply stage comprising a primary supply node ( node between 20 and 35, Fig. 2), the primary supply stage being configured to deliver a primary supply voltage ( voltage from 102 or 104, Fig. 2) to the primary supply node( node between 20 and 35, Fig. 2); a secondary supply stage  comprising a secondary supply node ( node between 22 and 37, Fig. 2), the secondary supply stage being configured to deliver a secondary supply voltage ( voltage from 22 when 22 discharges, Fig. 2) to the secondary supply node( node between 22 and 37, Fig. 2); a supply-switching circuit ( e.g., 35, 37, 44, Fig. 2);
a pre-charging circuit  ( e.g., 42, Fig. 2) controllably coupled to the secondary supply node ( e.g., node between 22 and 37, Fig. 2)  ; and  
a volatile memory circuit ( 50, Fig. 2, also see Fig. 4 , 50 includes 64, and [0049] teaches 64 include a RAM , See attached definition of Ram from dictionary.com that RAM is volatile memory) controllably coupled to the primary supply node ( node between 20 and 35, Fig. 2),  and the secondary supply node( node between 22 and 37, Fig. 2) via the supply-switching circuit ( e.g., 35, 37, Fig. 2), wherein the supply-switching circuit ( e.g.,  35, 37, Fig. 2)  is configured to connect a supply of the volatile memory circuit ( e.g., RAM insides the 64 of 50, see Fig. 2, Fig. 4) either to the primary supply node( node between 22 and 35, Fig. 2) in a primary supply mode ( when 35 is closed and at turn on state, primary supply node is connected to 20, Fig. 2), or to the secondary supply node ( node between 22 and 37, Fig. 2)  in a 
Sakatani (US 20170106758) teaches a pre-charging circuit  ( e.g., 136, Fig. 1) controllably coupled to the secondary supply node ( e.g., node between 126 and L4, Fig. 1,  and 126 is the secondary supply)  via the supply switching circuit ( e.g.,L4,  L3, Fig. 1);
Iwata ( JP2013120607A) ) teaches  wherein the pre-charging circuit comprises a replica circuit(PRE, Fig. 1 of Iwata)  that has an identical configuration as at least one portion of the volatile memory circuit( see PRE is the same as MC, Fig. 1 of Iwata), the replica circuit being configured to generate a replica current ( current from PRE, Fig. 1 of Iwata).
However, the prior art of record fails to teach or suggest  wherein the pre-charging circuit is configured to generate, in the primary supply mode, a pre-charging current from the replica current, the pre-charging current being representative of a current passed by the volatile memory circuit in the secondary supply mode in combination with other limitations of the claim.
Regard to claims 3-13,15, they depend on claim 1 or 14. 
With regard to claim 17,  the prior art of record (e.g., Yasuda, Iwata) teaches a method for supplying power to an integrated circuit comprising a primary supply stage ( 102 or 103, Fig. 2 of Yasuda)having a primary supply node( node between 20 and 35, Fig. 2 of Yasuda), a secondary supply stage ( 22, Fig. 2 of Yasuda)having a secondary supply node( e.g., node RAM is volatile memory) , the method comprising: delivering a primary supply voltage ( voltage from 20, Fig. 2 of Yasuda)to the volatile memory circuit  ( e.g., 110, Fig. 2 of Yasuda) during a primary supply mode ( supply from 20, when 35 is closed Fig. 2 of Yasuda) , wherein the primary supply mode comprises:
passing, during a pre-charging phase, a replica current through a replica circuit (PRE, Fig. 1 of Iwata)  that is connected to the secondary supply node ( VDD, Fig. 1 of Iwata), the replica circuit having an identical configuration as at least one portion of the volatile memory circuit ( see PRE is the same as MC, Fig. 1 of Iwata); passing the pre-charging current  ( e.g., 42, Fig. 2 of Yasuda) to the secondary supply node ( node between 22 and 37, Fig. 2 of Yasuda)  ;  delivering a secondary supply voltage ( voltage from 22,  Fig. 2 of Yasuda))to the volatile memory circuit ( e.g., 50, Fig. 2 of Yasuda) during the secondary supply mode( discharge the 22, Fig. 2 of Yasuda)); and delivering the secondary supply voltage ( voltage from 22,  Fig. 2 of Yasuda))to the secondary supply node( e.g., node between 22 and 37, Fig. 2 of Yasuda)  ),  in the primary supply mode ( when 35 is closed, Fig. 2 of Yasuda)  .
However, the prior art of record fails to teach or suggest generating a pre-charging current from the replica current, the pre-charging current being representative of a current passed by the volatile memory circuit in a secondary supply mode; in combination with other limitations of the claim.
Regard to claims 18-20, they depend on claim 17.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion

Sim (US20030201673) teaches about memory operating at two voltages.
Lee ( US 9218856)  teaches about multiple power supply and pre-charge circuit 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.